Citation Nr: 9924512	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-06 991	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Norton Community Hospital (NCH) 
from October 15 to October 19, 1991.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty for more than 20 years 
between October 1952 and January 1976.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
January 1992 decision by the VA Medical Center (VAMC) in 
Salem, Virginia.

This case was previously before the Board in March 1996 and 
August 1998, and was on both occasions remanded for further 
development.  The case was most recently returned to the 
Board in November 1998, and the veteran's representative 
completed her review of the file in June 1999.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses at NCH 
from October 15 to October 19, 1991.  He was treated for 
difficulties associated with ulcerative colitis and hiatal 
hernia.

2.  At the time of the unauthorized treatment, the veteran 
was in receipt of VA service-connected disability 
compensation benefits for ulcerative colitis with hiatal 
hernia.

3.  The services rendered at NCH from October 15 to October 
19, 1991, were not rendered in a medical emergency of such 
nature that delay would have been hazardous to the veteran's 
life or health.

4.  VA facilities were feasibly available for the veteran's 
care.  An attempt to use them beforehand, or to obtain prior 
VA authorization for the services required, would have been 
reasonable.  No evidence has been presented to show that VA 
treatment had been or would have been refused.


CONCLUSION OF LAW

VA payment or reimbursement of unauthorized medical expenses 
incurred at NCH from October 15 to October 19, 1991, is not 
warranted.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 17.120 (formerly § 17.80), 17.130 
(formerly § 17.89) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had over 20 years of active service between 
October 1952 and January 1976.  He has been in receipt of VA 
service-connected disability compensation benefits for 
ulcerative colitis with hiatal hernia since February 1, 1976.

On October 15, 1991, the veteran was admitted to NCH because 
of bloody diarrhea and abdominal pain.  Examination revealed 
an obese and protuberant abdomen with lower quadrant 
tenderness, and a stool that was maroon in color and positive 
for blood.  It was noted that he was pleasant on examination 
and not in acute distress.  He was started on a liquid diet 
and placed on intravenous fluids and medication.  On October 
18, 1991, he underwent a colonoscopy and biopsy that revealed 
findings consistent with ulcerative colitis.  On October 19, 
1991, he was noted to be clinically stable with no bleeding 
and was discharged from the hospital.  The hospital discharge 
summary reflects final diagnoses of ulcerative colitis with 
acute exacerbation; rectal bleeding secondary to ulcerative 
colitis; and hiatal hernia.

A copy of the October 1991 hospital discharge summary from 
NCH bears a notation made by a VA physician, dated in January 
1992.  The notation reflects the VA physician's conclusion 
that the veteran's treatment at NCH was not emergent, and 
that VA facilities were available therefor.

A letter from the veteran's private physician, P. P. 
Barongan, M.D., dated in February 1992, indicates that the 
veteran was admitted to NCH on October 15, 1991, "for 
continuous rectal bleeding with generalized weakness, 
especially for five days prior to this date."  The letter 
reflects Dr. Barongan's opinion that the veteran's condition 
was "a medical emergency that necessitate[d] immediate 
medical attention."  Dr. Barongan indicated, however, that 
he did not know what the VA criteria were for a medical 
emergency, and asked that he be informed with a reply.

The original of Dr. Barongan's February 1992 letter bears a 
notation from a second VA physician, dated in March 1992.  
The notation reflects the VA physician's conclusion that the 
veteran's treatment at NCH was non-emergent, and that VA 
facilities were available therefor.

On June 5, 1996, the VAMC sent Dr. Barongan a letter 
acknowledging his request for information pertaining to the 
VA criteria for a medical emergency.  Enclosed with the 
VAMC's letter were copies of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.80.  The VAMC informed Dr. Barongan that if it did not 
receive a response from him by August 5, 1996, it would 
assume that he had no additional opinion to present.  No 
further communication from Dr. Barongan was thereafter 
received.

A medical opinion from a third VA physician, dated in 
November 1996, shows that the physician reviewed the 
veteran's clinical record for purposes of formulating 
opinions as to whether the veteran's treatment at NCH was 
emergent, and whether VA facilities were available therefor.  
The physician stated, in pertinent part:

	2.  The patient historically had prevailing 
documented inflammatory bowel disease due to 
ulcerative colitis.  Apparently he was 
admitted to the local hospital for a subacute 
relapse of colitis but according to the 
available documentation, as evidenced by the 
admission note and the consultant's report, 
the patient was registered as "in no 
distress."  Vital signs and initial hemogram 
were also fine.  Additionally, there was no 
clinical evidence to support the development 
of toxic megacolon or an urgent, emergent 
medical condition which would have required 
intensive care or immediate surgical 
attention.  Certainly, if the patient's 
condition had been clinically life 
threatening, paraendoscopy should not have 
been performed electively as it was on the 
fourth hospital day.

	3.  The patient's status appears to have been 
stable enough for an appropriate transfer to 
the nearest VA facility.  It is felt, 
therefore, that the patient's condition on 
admissions [sic] did not constitute a medical 
emergency of such a nature that delay would 
have been hazardous to the veteran's life or 
health.

	4.  Additionally, therefore, an attempt to 
utilize the closest VA medical facility for 
the services required would have been 
reasonable.


Legal Analysis

The veteran contends that he is entitled to VA payment or 
reimbursement of the medical expenses in question.  He 
maintains that he was treated for a service-connected 
condition, and says that his private physician, Dr. Barongan, 
considered the condition to be emergent.  The veteran further 
maintains that VA facilities were not feasibly available to 
provide the required treatment, inasmuch as he did not have a 
car and the nearest VAMC was located 70 miles from his home.

The evidence shows that the veteran incurred unauthorized 
medical expenses at NCH from October 15 to October 19, 1991, 
in connection with his treatment for difficulties associated 
with ulcerative colitis and hiatal hernia.  The evidence 
further shows that, at the time of the treatment in question, 
he was in receipt of VA service-connected disability 
compensation benefits for ulcerative colitis with hiatal 
hernia.  In addition, the record contains a statement from 
the veteran's private physician, Dr. Barongan, indicating 
that the veteran's condition was "a medical emergency that 
necessitate[d] immediate medical attention," and the veteran 
has stated that the nearest VAMC was 70 miles from his home.  
Under these circumstances, the Board finds that the claim for 
VA payment or reimbursement of unauthorized medical expenses 
is well grounded.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. §§ 17.120 (formerly § 17.80) (1998).  See Woodson 
v. Brown, 8 Vet. App. 352, 355-56 (1995), and Parker v. 
Brown, 7 Vet. App. 116, 119 (1994) (suggesting that the 
veteran's own ipse dixit averment of an emergency might be 
enough to make a claim well grounded under 38 U.S.C.A. 
§ 1728); Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(indicating that the emergent nature of a condition bears 
significantly on whether a VA facility was feasibly available 
for treatment).

In order to establish entitlement to VA payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy each of three regulatory 
conditions.  The claimant must show that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical 
services for reasons set forth in 
38 C.F.R. § 17.47(j) (formerly 
§ 17.48(j)) (1998); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(formerly § 17.80) (1998).  No payment or reimbursement of 
unauthorized medical expenses will be made under 
circumstances where treatment is procured through private 
sources in preference to available Government facilities.  38 
C.F.R. § 17.130 (formerly § 17.89) (1998).

In the present case, the evidence clearly shows that the 
veteran was service-connected for the disability for which he 
was treated at NCH from October 15 to October 19, 1991.  He 
therefore satisfies the first of the aforementioned criteria 
for VA payment or reimbursement of unauthorized medical 
expenses (denoted (a) above).

As to the second of the aforementioned criteria (denoted (b) 
above), the Board notes that the record contains three 
medical opinions which speak to whether the treatment in 
question was rendered in a medical emergency.  As previously 
noted, a private physician, Dr. Barongan, has opined that the 
veteran's condition was "a medical emergency that 
necessitate[d] immediate medical attention."  However, three 
VA physicians, in statements dated in January 1992, March 
1992, and November 1996, have all opined that the treatment 
in question was not emergent.

Given the contradictory nature of the evidence on the 
question of emergent circumstances, it is the Board's task to 
determine the relative probative weight, if any, to be given 
to each of these opinions.  This is so because, although VA 
payment or reimbursement of unauthorized medical expenses can 
be awarded under circumstances where, after careful 
consideration of all procurable and assembled data, there 
exists a "reasonable doubt" as to the veteran's 
entitlement, see 38 C.F.R. § 3.102 (1998) (defining 
"reasonable doubt" in terms of "an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim"), the benefit sought must be 
denied if the evidence in favor of the claim is outweighed by 
the evidence against it.  The doctrine of reasonable doubt 
"is not a means of reconciling actual conflict or a 
contradiction in the evidence . . . ."  Id.

In this regard, the Board finds that the VA opinions dated in 
January and March 1992 ought to be given very little 
probative weight.  This is so because those opinions are 
conclusory in nature, and are not supported by any 
explanation or discussion of an underlying medical rationale.

With regard to the February 1992 opinion from Dr. Barongan, 
the Board finds that that opinion is likewise entitled to 
little probative weight.  Dr. Barongan was the veteran's 
treating physician, and did provide some explanation as to 
why the veteran had been admitted to NCH ("for continuous 
rectal bleeding with generalized weakness, especially for 
five days prior . . . .").  However, he did not explain in 
any detail the medical reasons for his conclusion that the 
veteran's condition constituted a "medical emergency."  
Moreover, he confessed that he was unfamiliar with the VA 
criteria for a medical emergency and, even after having been 
provided with a copy of the relevant law, did not provide any 
further analysis or information on the question.

As to the VA opinion dated in November 1996, however, the 
Board finds that that opinion is entitled to greater 
probative value.  It is readily evident from that statement 
that the physician conducted a full review of the veteran's 
clinical record prior to offering an opinion on the matter of 
emergent circumstances.  The statement contains specific 
references to the veteran's medical history, clinical 
findings near the time of admission to NCH, and procedures 
performed, and sets forth a reasonably detailed explanation 
for the conclusions offered.  Moreover, the statement 
directly addresses the question contemplated by applicable 
law (i.e., whether the care or services were rendered in a 
medical emergency "of such nature that delay would have been 
hazardous to life or health . . . .").

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence shows that the treatment in 
question was not rendered in a medical emergency of the type 
contemplated by applicable law.  Although the veteran has 
submitted evidence to support his assertion of medical 
emergency, the opinion evidence in favor of his claim is 
outweighed by the opinion evidence against it.

The Board also finds that the preponderance of the evidence 
shows that the last of the aforementioned criteria for VA 
payment or reimbursement of unauthorized medical expenses 
(denoted (c) above ) has not been met.  The record contains 
opinions from three VA physicians, all of whom have indicated 
that VA facilities were available for the veteran's 
treatment.  In addition, the VA physician who prepared the 
November 1996 opinion specifically concluded that "an 
attempt to utilize the closest VA medical facility for the 
services required would have been reasonable."  The only 
evidence submitted to rebut these conclusions consists of Dr. 
Barongan's opinion that the veteran's condition was emergent, 
and the veteran's statements to the effect that, since his 
condition was emergent, it was therefore not feasible to 
transport him to a VA facility located 70 or more miles from 
his home.  However, given the Board's conclusion that the 
veteran's condition was not emergent, the VA physicians' 
statements indicating that appropriate VA facilities were 
available to the veteran, and the lack of any evidence 
indicating that VA treatment had been or would have been 
refused, the Board finds that the weight of the evidence is 
against the veteran's assertion that VA facilities were not 
feasibly available for his care.

The preponderance of the evidence shows that the second and 
third of the aforementioned criteria for VA payment 
reimbursement of unauthorized medical expenses (denoted (b) 
and (c) above) have not been met.  The appeal must therefore 
be denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

